Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Holly on 05/03/2022.

The application has been amended as follows: 

1.	(Currently Amended) A system comprising:
	at least one hardware processor; and
	a memory storing instructions that cause the at least one hardware processor to perform operations comprising:	
storing a rewards smart contract on a first blockchain network;
wherein, during execution, the rewards smart contract performs a method comprising:
receiving, via a signed blockchain transaction executing on the first blockchain network, a first deposit comprising a first amount of cryptocurrency transferred from a sending blockchain address to an address of the rewards smart contract, wherein the signed blockchain transaction originated from a digital wallet;
determining a deposited amount of units based on the first amount of cryptocurrency and a cryptocurrency-to-unit ratio; [[and]]
storing the deposited amount of units in association with the sending blockchain address;
receiving a rewards deposit comprising a second amount of cryptocurrency;

receiving a withdrawal request from the sending blockchain address, the withdrawal request indicating a withdrawal amount via a second signed blockchain transaction; and

transferring blockchain address

2.	(Currently Amended) The system of claim 1, wherein determining the deposited amount of units comprises dividing the deposited amount of units by the a current cryptocurrency-to-unit ratio

4.	(Currently Amended) The system of claim 1, wherein the second amount of cryptocurrency corresponds at least in part to the first amount of cryptocurrency, wherein the second amount of cryptocurrency is acquired by minting [[the ]]new cryptocurrency or purchasing the new cryptocurrency from an exchange or third party.

8.	(Currently Amended) The system of claim 1, wherein the operations further comprise:
storing a wrapper smart contract, identified by the sending blockchain address, on the first blockchain network; 
	wherein, during execution, the wrapper smart contract performs a method comprising:


issuing a cryptocurrency token to the digital wallet corresponding to the deposited amount of unitsfirst deposit


10.	(Currently Amended) The system of claim 1, wherein the method further comprises: verifying an identity of a user associated with the sending blockchain address before storing the deposited amount of units in association with the sending blockchain address.

11. (Canceled)	





12. (Canceled)	

13. (Canceled)	

14. (Canceled)	

15. (Canceled)	

16. (Canceled)	

17. (Canceled)	

18. (Canceled)	

19. (Canceled)	

20. (Canceled)	

21. (New)	A method, executing on at least one hardware processor, comprising:
storing a rewards smart contract on a first blockchain network;
wherein, during execution, the rewards smart contract performs operations comprising:
receiving, via a signed blockchain transaction executing on the first blockchain network, a first deposit comprising a first amount of cryptocurrency transferred from a sending blockchain address to an address of the rewards smart contract, wherein the signed blockchain transaction originated from a digital wallet;
determining a deposited amount of units based on the first amount of cryptocurrency and a cryptocurrency-to-unit ratio; 
storing the deposited amount of units in association with the sending blockchain address;
receiving a rewards deposit comprising a second amount of cryptocurrency;
receiving a withdrawal request from the sending blockchain address, the withdrawal request indicating a withdrawal amount via a second signed blockchain transaction; and
transferring the withdrawal amount to the sending blockchain address.

22. (NEW)	The method of claim 21, wherein determining the deposited amount of units comprises dividing the deposited amount of units by a current cryptocurrency-to-unit ratio.

23. (NEW)	The method of claim 21, wherein the rewards deposit is received via a signed transaction on the first blockchain network.

24. (NEW)	The method of claim 21, wherein the second amount of cryptocurrency corresponds at least in part to the first amount of cryptocurrency and wherein the second amount of cryptocurrency is acquired by minting new cryptocurrency or purchasing the new cryptocurrency from an exchange or third party.

25. (NEW)	The method of claim 21, wherein the rewards deposit is received via a reward settlement method-activation transaction broadcast to the first blockchain network.

26.(NEW)	The method of claim 25, wherein, prior to the reward settlement method-activation transaction being broadcasted to the first blockchain network, the rewards smart contract is confirmed to be solvent based on blockchain data corresponding to available funds stored by the rewards smart contract.

27. (NEW)	The method of claim 21, wherein the operations further comprise:
storing a wrapper smart contract, identified by the sending blockchain address, on the first blockchain network;
wherein, during execution, the wrapper smart contract performs a method comprising:
issuing a cryptocurrency token to the digital wallet corresponding to the deposited amount of units, wherein the cryptocurrency token is a different cryptocurrency from the first deposit.


28. (NEW)	The method of claim 21, further comprising:
	 sending, by the at least one hardware processor, a request for an audit log to the rewards smart contract at a first blockchain address on the first blockchain network; and
	receiving, from the rewards smart contract, information related to the audit log in response to the request.

29. (NEW)	The method of claim 21, wherein the operations further comprise: verifying an identity of a user associated with the sending blockchain address before storing the deposited amount of units in association with the sending blockchain address.

30. (NEW)	One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more hardware processors, cause the one or more hardware processors to:
store a rewards smart contract on a first blockchain network;
wherein, during execution, the rewards smart contract performs operations comprising:
receiving, via a signed blockchain transaction executing on the first blockchain network, a first deposit comprising a first amount of cryptocurrency transferred from a sending blockchain address to an address of the rewards smart contract, wherein the signed blockchain transaction originated from a digital wallet;
determining a deposited amount of units based on the first amount of cryptocurrency and a cryptocurrency-to-unit ratio; 
storing the deposited amount of units in association with the sending blockchain address;
receiving a rewards deposit comprising a second amount of cryptocurrency;
receiving a withdrawal request from the sending blockchain address, the withdrawal request indicating a withdrawal amount via a second signed blockchain transaction; and
transferring the withdrawal amount to the sending blockchain address.
.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A.	Claims 1-10 and 21-30 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.

B.	Claim 1 is amended to recite features of “storing a rewards smart contract on a first blockchain network; wherein, during execution, the rewards smart contract performs a method comprising: receiving, via a signed blockchain transaction executing on the first blockchain network, a first deposit comprising a first amount of cryptocurrency transferred from a sending blockchain address to an address of the rewards smart contract, wherein the signed blockchain transaction originated from a digital wallet; determining a deposited amount of units based on the first amount of cryptocurrency and a cryptocurrency-to-unit ratio; storing the deposited amount of units in association with the sending blockchain address; receiving a rewards deposit comprising a second amount of cryptocurrency; receiving a withdrawal request from the sending blockchain address, the withdrawal request indicating a withdrawal amount via a second signed blockchain transaction; and transferring the withdrawal amount to the sending blockchain address” Claims 21, and 30 recite similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, 21, and 30.	Claims 1-10 and 21-30 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621